CONCURRING/DISSENTING OPINION BY
JOYCE, J.:
¶ 1 Upon careful review of the record and consideration of the law, I do not agree with the Majority that the trial court erred when it dismissed Montgomery Hospital from the case after finding that Appellant could not present any evidence to support its claim of corporate negligence. Additionally, I would find that the issue regarding the admission of the Against Medical Advice form was not waived, and even if it was, that judicial economy warrants consideration of the merits of the issue. Accordingly, I dissent from the Majority on these two issues and join the dissent of my esteemed colleague, Judge Panella, regarding the admission of the AMA form. As to all the remaining issues, however, I join the Majority’s results.
¶ 2 Regarding the corporate negligence claim against Montgomery Hospital, Appellant would have been required to proffer expert testimony to establish that Montgomery Hospital, as an institution, deviated from the accepted standard of care in connection with fulfilling one or more of the four duties enunciated in *1067Thompson v. Nason Hospital, 527 Pa. 330, 591 A.2d 703 (1991). See Majority opinion, at 1056-57. Appellant needed to show that Montgomery Hospital was directly liable for its own negligent acts as opposed to the negligent acts of individual staff members. Rauch v. Mike-Mayer, 783 A.2d 815, 827 (Pa.Super.2001).
¶ 3 In his expert report, Dr. Preston states that “there was a clear breakdown in triage the evening [Appellant] presented to Montgomery Hospital. ... An obvious breakdown of triage occurred that ultimately resulted in [Appellant] not being admitted to a medical floor, and inappropriately admitted to a psychiatric floor.” Dr. Preston’s Expert Report, 11/21/99, at 3. Nowhere in the report, however, is there any indication that these “breakdowns” were the result of Montgomery Hospital’s direct negligence, as opposed to a deviation from the accepted standard of care by individual doctors or nurses. For example, while Dr. Preston asserts that Appellant was improperly admitted to a psychiatric floor instead of a medical floor, he does not opine whether the problem occurred as a result of an error made by a doctor or nurse or if it was because Montgomery Hospital breached of one the duties outlined in Thompson. The absence of a defined duty and subsequent breach by the hospital itself renders Dr. Preston’s report inadequate to allow a case of corporate negligence against Montgomery Hospital to go forth. Therefore, in my opinion, the trial court properly dismissed that claim and rightfully precluded that theory from being submitted to the jury.
¶ 4 Regarding the admissibility of evidence pertaining to the AMA form, because this case is being remanded and may result in another trial, guidance on the propriety of admitting evidence relative to the AMA form is necessary. This issue was of obvious importance to the parties during the first trial as it was repeatedly litigated. Undoubtedly, without a determination of the AMA form’s admissibility, the issue will present itself again. I agree with Judge Panella that the AMA form is not admissible and join that portion of his dissent disposing of that issue.
¶ 5 In conclusion, I join the Majority’s findings as they relate to Dr. Ryave, Dr. Vaganos, Dr. Boyle, and the alleged intemperate judicial remarks. I respectfully dissent from the Majority’s conclusion that the court erred in dismissing the corporate negligence theory against Montgomery Hospital and from the finding that the challenge to the admissibility of the AMA form was waived. Instead, I join Judge Panella’s dissent as it pertains to the AMA form’s admissibility.